Pennewill, C. J.,
delivering the opinion of the court.
[1, 2] A motion is made for judgment in the above case notwithstanding the affidavit of defense filed, for the following reasons:
1. In the caption the case is described as being “No. 15, April Term, A. D. —,” the year not being stated.
2. The affidavit does not set out the nature and character of the defense, as the statute requires.
3. That the jurat does not show that the affidavit was sworn to and subscribed by the defendant before the notary who attested the jur^it.
The court are of the opinion that the affidavit is sufficient. The second objection is met by the case of Davenport Co. v. Addicks, 5 Penn. 4, 57 Atl. 532. The other objections are tod technical.
Judgment refused.